DETAILED ACTION
Response to Arguments
Applicant's arguments regarding claims 33 and 36-38 filed 8 August 2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that “ it would not have been obvious to the ordinarily skilled artisan to modify the missile ordnance system of Pierce in view of Wentink as proposed. In Pierce, the projectiles 20 are fired at the target aircraft as the missile flies by the target aircraft. The guns of the missile are fired at right angles to the axis of the missile (see, Pierce at col. 1, line 66 to col. 2, line 25) using an infra-red targeting system. By contrast, in Wentink the ejection chutes are oriented at different angles to cause the dropped submunitions to impact at different locations. The angling of the ejection chutes have no corresponding purpose in the missile or implementation of Pierce, and would only add unnecessary complication to the infra-red radar system of Pierce” the examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified pierce such that the barrel orientation was oblique relative to the warhead axis, in view of Wentink, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ.  
In response to applicant's argument that Neither Pierce nor Roemerman disclose or suggest a retainer plug for holding a projectile in a breech section as claimed, the examiner respectfully disagrees.  
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
The examiner admits that Pierce does not disclose a retainer plug holding the at least one projectile in the breech section until the gas generator is actuated.  However, Roemerman teaches that it is known in the art to provide a warhead that has barrels with a plug 460 sealing the barrel, capable of holding a projectile in a breech.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Pierce such that the barrels were plugged, in view of Roemerman, to obtain the desired result of protecting the barrel from outside elements until the munition is fired. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 33, 36-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wentink (US 4,172,407).
Regarding claim 33, Wentink discloses a method for damaging a target, the method comprising: providing a warhead 10 (Cruise missile) including: a gas generator 34; a warhead body including a plurality of barrels 20; and a plurality of projectiles 14; and actuating the gas generator to generate a pressurized gas that energetically propels the projectiles through and out from the barrels in a forward direction (as seen in Fig. 3a) to strike a target and such that the energetically propelled projectiles form a cone of effect (Ejection tube 20 is aligned with an opening in forward body 22 which is closed by a snap-fit plastic cap 30. At the opposite end, tube 20 is connected to a small housing 32 containing a gas generating pyrotechnic means 34 which, when activated, generates a gas which expands in space 36, ejecting submunition 14 from tube 20 in a manner similar to the operation of a conventional military mortar”); wherein, after the projectiles are energetically propelled from the barrels, the warhead impacts within the cone of effect while the warhead is substantially intact (Fig. 1).
Regarding claim 36, Wentink discloses a warhead 10 comprising: a gas generator 34; a plurality of barrels 20; and a plurality of projectiles 14; wherein the warhead is configured to selectively actuate the gas generator to generate a pressurized gas that energetically propels the projectiles through and out from the barrels to strike a target (Ejection tube 20 is aligned with an opening in forward body 22 which is closed by a snap-fit plastic cap 30. At the opposite end, tube 20 is connected to a small housing 32 containing a gas generating pyrotechnic means 34 which, when activated, generates a gas which expands in space 36, ejecting submunition 14 from tube 20 in a manner similar to the operation of a conventional military mortar”) ; wherein: the warhead has a leading end and an opposing trailing end, and a warhead axis extending in a forward direction from the trailing end to the leading end; and at least some of the barrels have a barrel axis that extends radially outward relative to the warhead axis; and wherein at least some of the barrels have a barrel axis the forms an oblique barrel angle relative to the warhead axis (Fig. 3a-3e).
Regarding claim 37, Wentink Further discloses wherein at least some of the barrels have a barrel axis that forms an acute barrel angle relative to the warhead axis in the forward direction (Fig. 3a-3e)..  
Regarding claim 38, Wentink further discloses wherein at least some of the barrels have different barrel angles from one another(Fig. 3a-3e). 
Regarding claim 39, Wentink further discloses   warhead 10 comprising: a gas generator 34; a plurality of barrels 20; and a plurality of projectiles 14; wherein the warhead is configured to selectively actuate the gas generator to generate a pressurized gas that energetically propels the projectiles through and out from the barrels to strike a target (Ejection tube 20 is aligned with an opening in forward body 22 which is closed by a snap-fit plastic cap 30. At the opposite end, tube 20 is connected to a small housing 32 containing a gas generating pyrotechnic means 34 which, when activated, generates a gas which expands in space 36, ejecting submunition 14 from tube 20 in a manner similar to the operation of a conventional military mortar”); and wherein each barrel includes: a breech section and projectile guide section; at least one projectile mounted in the breech section thereof; and a retainer plug 30 holding the at least one projectile in the breech section until the gas generator is actuated (Fig. 4) .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (US 2,925,965) in view of Wentink (US 4,172,407)
Regarding claims 36-38, Pierce does not expressly disclose wherein at least some of the barrels have a barrel axis the forms an oblique barrel angle relative to the warhead axis.
Wentink (US 4,172,407) teaches that it is known in the art of warheads to have projectile firing barrels at an oblique angle relative to a warhead axis, at least some of the barrels have a barrel axis that forms an acute barrel angle relative to the warhead axis in the forward direction and at least some of the barrels have different barrel angles from one another. (Fig. 3a, 3b, 3d, 3e). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified pierce such that the barrel orientation was oblique relative to the warhead axis, in view of Wentink, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ.  

Claims 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (US 2,925,965) in view of Roemerman et al (US 9,068,803) [hereinafter Roemerman] 
Regarding claim 38, Pierce does not disclose a retainer plug holding the at least one projectile in the breech section until the gas generator is actuated.
Roemerman teaches that it is known in the art to provide a warhead that has barrels with a plug 460 sealing the barrel.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Pierce such that the barrels were plugged, in view of Roemerman, to obtain the desired result of protecting the barrel from outside elements until the munition is fired. 
Allowable Subject Matter
Claims 1-10, 12-32 and 35 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious a war head as claimed, specifically in combination with aa pressure distribution manifold configured to direct the pressurized gas from a gas generator to a plurality barrels to propels a plurality of projectiles through and out from the barrels to strike a target.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641